Order entered November 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01634-CV

                         SHAMOUN & NORMAN, LLP, Appellant

                                               V.

                              ALBERT G. HILL, JR., Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-14714-H

                                           ORDER
       We GRANT appellant’s November 12, 2014 unopposed second motion for an extension

of time to file its reply/cross-appellee’s brief.   Appellant shall file its combined brief by

December 19, 2014. We caution appellant that no further extension of time will be granted

absent extraordinary circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE